CIRILLO, President Judge,
dissenting:
I respectfully dissent for the reasons set forth in my dissenting opinion to the per curiam order of this court filed on July 26, 1989. Commonwealth v. Hawk, 386 Pa.Super. 183, 562 A.2d 858 (1989). However, had the order I proposed in my dissenting opinion, see supra, been adopted by a majority of this court and had the record been properly supplemented with the July 8, 1985 hearing transcript, I would have joined the dissenting opinion authored by Judge Johnson.